Citation Nr: 1610090	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-25 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to receive an award of Department of Veterans Affairs (VA) educational assistance benefits as a stepchild after April [redacted], 1993.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1966.  The appellant is seeking entitlement to Survivors' and Dependents' Educational Assistance benefits under 38 U.S.C.A Chapter 35 as the Veteran's stepchild.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  That decision determined that the appellant's eligibility for education benefits as a stepchild terminated on April [redacted], 1993.  


FINDINGS OF FACT

The appellant, who is the Veteran's stepchild, ceased to be a member of the Veteran's household on April [redacted], 1993, the date of her marriage to E.S.


CONCLUSION OF LAW

The appellant's eligibility for an award of educational assistance as the Veteran's stepchild terminated effective April [redacted], 1993.  38 U.S.C.A. §§ 3511, 3512 (West 2014); 38 C.F.R. § 21.3135(f)(2)(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the Veteran is entitled to educational assistance benefits as a stepchild after April [redacted], 1993, and the VCAA does not apply.

II.  Education Benefits as a Stepchild

The pertinent facts of this case are not in dispute.  The appellant, who is the Veteran's stepchild, married E.S. on April [redacted], 1993, at the age of 18.  See Marriage Certificate and September 2004 Divorce Decree.  In July 2013, VA provided the appellant with a certificate of eligibility for Dependents' Educational Assistance (DEA) benefits as a stepchild.  The award letter explained that "As a stepchild, you are eligibility for benefits until the time you are no longer living with the [V]eteran and no longer financially dependent on him."  The appellant sought educational benefits for the time period beginning January 1, 1996, when she was married to E.S.  She was awarded a diploma from at Instituto de Banca y Comercio in April 1998 (Computer Programming) and from Catholic Community Services in November 2000 (Computer Literacy), and August 2001 (Fiber Optics/The Physical Layer).  In January 2014, however, the RO determined that the appellant was not entitled to education benefits as a stepchild for her enrollments because she "ceased to become a member of the [V]eteran's household on April [redacted], 1993."

Here, the appellant contends that she is entitled to education benefits for her post-marriage enrollment because she has been the "step-daughter of [the Veteran] since [she] was a child."  See February 2014 Notice of Disagreement.  She asserts that because the Veteran was approved for Chapter 35 benefits retroactively, she should be entitled to these benefits retroactively, as well.  Id.  The RO has not disputed either of these facts; she was recognized as the Veteran's stepchild and determined to be eligible for education benefits retroactively.  See July 2013 Certificate of Eligibility.  

However, the July 2013 letter explained that she was only "eligible to receive education benefits for enrollment in any approved program of education or training that you attended between your 18th birthday and the day you were married."  

According to 38 U.S.C.A. § 3512, "the educational assistance to which an eligible person whose eligibility is based on the death or disability of a parent or on a parent being listed in one of the categories referred to in section 3501(a)(1)(C) of this title is entitled under section 3511 of this title or subchapter V of this chapter may be afforded the person during the period beginning on the person's eighteenth birthday."  Thus, eligibility may arise as early as an eligible person's eighteenth birthday.  With regard to stepchildren, however, the pertinent rules regarding the reduction or discontinuance date of an award of educational assistance is governed by 38 C.F.R. § 21.3135(g).  This provision provides:

If the child ceases to be the veteran's stepchild because the veteran and the stepchild's natural or adoptive parent divorce, the eligibility ending date is as follows:

(i) If the child ceases to be the veteran's stepchild while the child is not in training, the ending date of the child's period of eligibility is the date on which the child ceases to be the veteran's stepchild.

(ii) If the child ceases to be the veteran's stepchild while the child is training in a school organized on a term, semester, or quarter basis, the ending date of the child's eligibility is the last day of the term, semester, or quarter during which the child ceases to be the veteran's stepchild.

(iii) If the child ceases to be the veteran's stepchild while the child is training in a school not organized on a term, semester, or quarter basis, the ending date of the child's eligibility is the end of the course, or 12 weeks from the date on which the child ceases to be the veteran's stepchild, whichever is earlier.

38 C.F.R. § 21.3135(g)(1).

The pertinent question for the Board, therefore, is whether the appellant ceased to become a member of the Veteran's household on April [redacted], 1993.  Here, there is no dispute that this is the date that the appellant married E.S.  She provided VA with a copy of the marriage certificate, as well as a copy of her September 2004 divorce decree ("Plaintiff and Defendant were joined in the bond of matrimony on April [redacted], 1993.").  The Board finds that the evidence establishing that appellant entered into a marriage on April [redacted], 1993, is highly probative evidence that she ceased to be a member of the Veteran's household on this date.  Moreover, the appellant has not offered any evidence, lay or otherwise, suggesting that she was not married during any of the time periods of her school enrollments or that she otherwise continued to remain a member of the Veteran's household during this time.  

To the extent that the appellant may be attempting to contend that it is unfair to deny her education benefits after the date of her marriage because she none-the-less remained the Veteran's step-daughter, this is merely an argument based on equity.  The fact of the matter remains that there is no statutory or legal basis to extend eligibility to education benefits for a stepchild beyond the date that a stepchild ceases to be a member of the Veteran's household.  See 38 C.F.R. § 21.3135(g)(1).  The Board is bound by the law and is without authority to grant benefits on an equitable basis in light of his mistaken beliefs.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Because there is no statutory or regulatory authority whereby the Board can grant the appellant's claim, her appeal must be denied.


ORDER

Entitlement to receive an award of VA educational assistance benefits as a stepchild after April [redacted], 1993, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


